EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Napoli on September 21, 2021.

The application has been amended as follows:
IN THE CLAIMS:
Cancel Claim 6.

Please add the following new Claim 9:
---9.     (New)   A method for cleaning a hard surface at a low pH comprising contacting said hard surface with the aqueous surfactant composition according to claim 1.---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Sajic et al, US 2005/0153853, discloses a detergent soap composition comprising a sulfonated fatty acid or an alpha sulfonated alkyl ester and a secondary synthetic surfactant (see abstract and page 14, claim 1).  It is further taught by Sajic et al that the soap has the formula depicted in paragraphs 28-29, that the fatty acid is a C12-20 fatty acid (see paragraph 32), that the alpha sulfonated alkyl ester has the formula 
	Accordingly, the claims viewed as a whole would not have been obvious to one of ordinary skill in the art at the time of the invention after viewing the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
September 21, 2021